Citation Nr: 0931614	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sprained left ankle.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a 
sprained left ankle.  

3.  Entitlement to service connection for a low back 
disability, to include as secondary to residuals of a 
sprained left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from August 1948 to March 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his October 2007 Substantive Appeal, the Veteran requested 
a hearing before a member of the Board.  He withdrew that 
request in a writing dated in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset, the Board notes that the Veteran's service 
treatment and personnel records are presumed to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  In such cases, VA has a heightened duty to 
assist the veteran in developing his claims.  Washington v. 
Nicholson, 19 Vet. App. 362, 369- 70 (2005).  

In the Veteran's June 2005 application for VA compensation 
benefits, he claimed service connection for a double sprain 
of his left ankle, a right knee condition, to include as 
secondary to that left ankle sprain, and a lower back 
condition, to include as secondary to the left ankle and 
right knee conditions.  Accompanying that application was a 
statement from the Veteran in which he reported that during 
service in March/April 1949 he fell from the second fall fire 
escape of the mess hall and was treated for a double sprain 
of his left ankle.  He reported that he eventually developed 
a right knee condition which he opined was due to a change in 
his gait as caused by his left ankle injury.  He reported 
that he eventually underwent a right knee replacement.  
Finally, he reported that he developed a lower back condition 
because of his left ankle and right knee conditions.  

A September 2005 Initial Evaluation from the Centre of 
Rehabilitation Excellence (CORE) contains a statement that 
the Veteran "[h]urt back in service in 1949".  A VA 
Orthopedic Clinic progress note, dated in May 1995, includes 
the report that the Veteran complained of pain in his back 
since 1949 when he fell off a truck.  

In a letter dated in October 2007, the Veteran again reported 
that he had fallen from the fire escape at the mess hall.  He 
stated 

It ended up that I had jammed my right 
leg in the fall and it also caused injury 
to my back.  As I reached the bottom my 
left leg [and] ankle struck the last step 
causing a sprain.  It turned out to be a 
double sprain which the medic said was 
worse than a break.  

Of record are three letters submitted by the Veteran and 
signed by persons stating that they are his siblings.  In 
these letters, the authors report that, in July 1949, their 
parents received letters from the Veteran telling them that 
he had been injured in a fall.  The authors report that after 
the Veteran returned home from service he was using a cane 
and had back pain.  

VA treatment notes dated in September 2004 and April 2005 
document that the Veteran has stenosis of his lumbar spine.  
Therefore, there is evidence of record establishing that he 
has at least one of the claimed disabilities.  

In keeping with VA's heightened duty to assist in this case 
and given that the Veteran has provided some evidence, via 
the letters referred to above, of an in-service injury, as 
well as evidence of a current disability, VA should afford 
the Veteran an examination to determine the extent of any 
current disability of the right knee, low back, and/or the 
left ankle and whether it is at least as likely as not that 
such current disability or disabilities were caused by the 
in-service fall from the fire escape or the fall from the 
truck.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedics examination of his left ankle, 
low back, and right knee.  The claims file 
and a copy of this remand must be provided 
to the examiner and the examiner must 
review the multi-volume claims file and 
annotate the examination report as to 
whether he or she did review the claims 
file.  

The Veteran's service treatment records 
are assumed to have been destroyed by a 
fire while in the custody of the Federal 
government.  The examiner is to assume as 
fact the following:  

(i)  that the Veteran fell from a second 
floor fire escape during service and was 
treated for a left ankle sprain;  

(ii)  that the Veteran fell from a truck 
in 1949;

(iii)  that the Veteran used a cane in 
December 1949 and reported back pain to 
his family at that time.  

The examiner is asked to carefully 
consider the Veteran's reports, as related 
in June 2005 and August 2007 written 
statements, and the statements of his 
siblings as related in letters dated 
September 28, 2004, October 20, 2004, and 
September 27 2004, as well as the post 
service medical evidence contained in the 
claims file.  

The examiner is asked to address the 
following:  

(a)  Identify all current disorders of the 
Veteran's left ankle, right knee and low 
back.  

(b)  Provide the following opinions.  

(i)  Whether it is as likely as not (a 
50 percent or greater probability) that 
the any current disability of the 
Veteran's left ankle, right knee and/or 
low back was directly caused by events 
during the Veteran's service.  

(ii)  Whether it is as likely as not (a 
50 percent or greater probability) that 
any current disability of the Veteran's 
low back or right knee was caused by 
the sprained ankle suffered during 
service.  

(iii)  Whether it is as likely as not 
(a 50 percent or greater probability) 
that any current disorder of the 
Veteran's low back or right knee was 
aggravated by residuals of the sprained 
ankle suffered during service.  That 
is, whether any current disorder of the 
Veteran's right knee or low back, not 
caused by an in-service injury or 
residuals of an in-service sprain of 
his left ankle, was made worse by 
residuals of the in-service sprain of 
his left ankle.  

All opinions rendered must be supported by 
clear rationale.  That is, the examiner 
must explain his or her reasoning in 
arriving at the rendered opinions so that 
the Board can understand the medical basis 
for the opinions.  

2.  Then, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted in full, provide the Veteran and 
his representative a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



